              Case 19-30460-wva        Doc 139      Filed 11/02/20   Page 1 of 1


                                    RUSSELL C. SIMON
                                   CHAPTER 13 TRUSTEE
                                    24 BRONZE POINTE
                                    SWANSEA, IL 62226
                                       (618) 277-0086
                                    FAX: (618) 234-0124

                      MEMORANDUM REQUESTING WAGE ORDER


TO:      Clerk, U. S. Bankruptcy Court

FROM:     Russell C. Simon, Chapter 13 Trustee

RE:      Case Number: 19-30460

         Case Name: Leo Tigue



Please issue a Direct Pay Order for Leo Tigue to:

                                     Leo Tigue
                                     180 Portmarnock Lane
                                     St Charles, MO 63304




The proposed Order consists of $665.00 in plan payments monthly, payable to the Trustee by the
11th day of each month.



                                                          /s/ Russell C. Simon
                                                          RUSSELL C. SIMON, Trustee
Date:               November 02, 2020


SP
